Exhibit 10.1



Graphic [mux-20200930xex10d1001.jpg]



September 29, 2020



VIA EMAIL: [REDACTED]



Anna Ladd-Kruger



Dear Anna,



Re:Offer of Employment



I am pleased to provide you with our formal offer letter of employment to you
with McEwen Mining Inc. (the "Company"), referenced hereto as Schedule “A”, as
Chief Financial Officer, effective September 29, 2020. This letter agreement
supercedes all other agreements regarding your employment with the Company,
including the term sheet dated August 17, 2020 which is terminated and of no
further force and effect.



Kindly note that this offer is conditional upon you executing and returning a
signed copy of this letter and signed/initialed copies of the attached Schedules
"A", B" and "C" (the "Agreement") to me on or prior to your start date.



Note that the use of the term "ESA" in the Agreement shall mean Ontario's
Employment Standards Act, 2000, as may be amended from time to time, or its
successor legislation.



Please ensure you retain a copy of the Agreement for your records.



Anna, we look forward to welcoming you to the Company team and wish you a
successful and rewarding career with us.



Sincerely,

MCEWEN MINING INC.







Robert R. McEwen

Chairman and Chief Owner



I, Anna Ladd-Kruger, acknowledge that I have read, understood and accept this
offer and the terms and conditions contained in the attached Schedules (which
form the Agreement as defined above) and agree to be bound by the terms and
conditions of employment as outlined therein, including those that limit my
entitlements, if any, upon the end of my employment with the Company.







/s/ Anna Ladd-Kruger

    

October 2, 2020

Signature



Date











EMPLOYEE INITIALS                              







150 King Street West, Suite 2800, P.O. Box 24. Toronto, Ontario Canada M5H 1J9

Tel: 647.258.0395 Toll Free: 1.866.441.0690 Fax: 647.258.0408

Website: www.mcewenmining.com Email: info@mcewenmining.com



--------------------------------------------------------------------------------

SCHEDULE "A"



MCEWEN MINING INC.

Terms and Conditions of Employment

The following outlines the terms and conditions of employment with McEwen Mining
Inc. (the "Company").



Title

Chief Operating Officer

Reporting Relationship

Robert R. McEwen, Chairman and Chief Owner

Start Date

September 29, 2020, or as otherwise agreed to by the parties in writing.

Location

The Company’s head office in Toronto, Ontario

Status

Full Time

Responsibilities

Your job responsibilities include overseeing all the finance and accounting
functions including monthly financial reporting and analysis, budgeting and
forecasting, cost accounting, cash flow management and assisting with corporate
business planning and strategy.

A copy of your position description and annual objectives are described further
in the attached Schedule "B."

While employed by the Company, you agree to work on a full-time basis
exclusively for the Company and agree that you shall not, while you are employed
by the Company, be employed or engaged in any capacity, in promoting,
undertaking or carrying on any other business that competes with the Company or
interferes or could reasonably interfere with your duties to the Company without
our prior written permission. It shall be considered a conflict of interest
contrary to the Code of Business Conduct, or otherwise, if you are found in
violation of this provision.  It is your sole responsibility to raise any
conflicts or potential conflicts to the attention of the Chairman and Chief
Owner for direction.

Base Salary

CAD $320,000 per annum paid on a semi-monthly basis by way of direct deposit.

Stock Options

You shall receive an initial grant of 200,000 Stock Options in accordance with
the terms of the Company's Equity Incentive Plan and Grant Agreement to be
issued and priced at $1.25 (United States Dollars) per New York Stock Exchange
traded common share.

You shall also be entitled to participate in such other equity plans as are
determined in the sole discretion of the Board of Directors of the Company (the
“Board”) and any applicable plan terms.  

Bonus

You shall be eligible to receive an annual bonus of up to 60% of your base
salary payable in cash or stock of the Company at a time and in the amount as
determined by the Board in its sole discretion.

Cash, share and stock incentives and bonuses will be determinant on achieving
personal and corporate performance objectives and goals as set out annually, in
advance, by the Chief Executive Officer and compensation committee of the Board,
and in accordance with the Company’s overall





EMPLOYEE INITIALS                              



--------------------------------------------------------------------------------

financial position. Bonus determination is at the sole discretion of the company
and Board. Future granting of equity or options is at the sole discretion of the
Board.

Vacation

You will be entitled to four (4) weeks of vacation annually accrued on a monthly
basis to be taken at a time as determined or agreeable to the Company having due
regard to its operations (with such entitlement pro-rated for any partial year
of employment). You must take your vacation in the year that it accrues. Subject
to the minimum requirements under the ESA, any unused vacation at the end of the
calendar year shall be forfeited and forever lost without further payment to you
by the Company.

Benefits

You shall be entitled to participate in all benefit plans of Company as may be
made available to employees of Company from time to time for which you are
eligible in accordance with applicable plans and/or insurance contracts.  You
will receive complete details of all benefits plans as part of your orientation.

Travel

As per the requirements of your position, you will be expected to travel to our
sites and otherwise on a frequent basis, as the operations of the business
reasonably demand.  You agree that risks associated with such travel have been
described to you as part of the hiring process and that you voluntarily assume
those risks.  The Company will continue to provide you with ongoing and
reasonable information as it relates to such risks.

Expenses

You shall be reimbursed for any expenses that are incurred in the course of
business and in accordance with the Company's expense policy.

Policies and Standards

The Company has established a variety of policies and standards, which shall
form part of your employment terms with the Company, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and the
Expense Reimbursement Policy. You agree to be bound by these policies and
standards, as amended or otherwise introduced from time to time at the sole
discretion of the Company. You agree that you have no reasonable expectation of
privacy while using Company IT resources, including its IT networks or property
(such as computers, cellular telephones, etc.).

Non Solicitation

You shall not, while employed by the Company and for 18 months following the
termination of your employment with the Company, for any reason, directly or
indirectly, on your behalf or on behalf or in connection with another person or
entity: (a) recruit, attempt to recruit or directly or indirectly participate in
the recruitment of, any Company employee or contractor; or (b) offer employment
or engagement or otherwise entice away from employment or engagement with the
Company any individual who is employed or engaged by the Company. In the case of
both (a) and (b), such restrictions shall apply only to persons that you had
business dealings with in the 12 months preceding termination of your employment
for any reason.

You agree that irreparable harm will be suffered by the Company in the event of
your breach or threatened breach of your obligations under this Agreement, and
that the Company will be entitled to seek, in addition to any other rights and
remedies that it may have at law or equity, a temporary or permanent injunction
restraining you from engaging in or continuing any such breach hereof. Any
claims asserted by you against the Company shall not constitute





EMPLOYEE INITIALS                              



--------------------------------------------------------------------------------

a defence in any injunction action, application or motion brought against you by
the Company.

Non Disparagement

You agree that during your employment and thereafter, you shall not comment in
any adverse fashion on the Company, its directors or officers, employees or
agents.

No Obligations to Third Parties

You hereby represent and warrant to the Company that you are not party to any
written or oral agreement with any third party that would restrict your ability
to enter into this Agreement or Schedule "C" (the Confidentiality and
Intellectual Property Information Agreement) or to perform your obligations
hereunder and that you will not, by joining Company, breach any non-disclosure,
intellectual property rights, non-competition, non-solicitation or other
covenant in favour of any third party.

Changes to Duties and/or Compensation

If your duties, reporting lines, or compensation should change during the course
of your employment with the Company, the validity of this Agreement, including
the section regarding "Termination by You With Notice", "Termination by the
Company Without Notice" and "Termination by the Company With Notice" will not be
affected.

Termination by You With Notice

You may terminate your employment under this Agreement by providing the Company
with 30 days' advance written notice. Subject to any requirements under the ESA,
the Company may waive such further notice, or change your assignment, or place
of work (within reason) during such notice of termination, and you agree that it
shall not constitute a constructive dismissal.

Termination by the Company Without Notice

The Company may terminate your employment without notice for any of the
following reasons, or as specified under the ESA or "Cause" under common law,
including: (a) your continued failure to substantially perform your duties as
described in Schedule "B", or otherwise required by the Company; (b) your
willful engagement in misconduct which is injurious to the Company, other than
business decisions made in good faith; (c) the willful violation by you of the
provisions of this Agreement or any material policy, including the Code of
Business Conduct and Ethics, Global Anti-Corruption, Anti-Harassment and Expense
Reimbursement Policy; (d) dishonesty; (e) you being found guilty of an offence
under criminal or quasi criminal legislation that has a reasonably drawn nexus
to the workplace which in the Company's sole determination caused or could cause
damage to its reputation; or (f) engaging in a conflict of interest as described
above.  In the event of a termination under this section, the Company shall pay
you any unpaid wages earned to the date of termination and any accrued and
unpaid vacation pay earned by you during the same calendar year. Except for as
may be required under the ESA, the Company shall have no further obligations to
you.

Termination by the Company With Notice

The Company may terminate your employment without notice, for any reason, by
providing you with twelve months’ notice if you are terminated within the first
year of your employment.  Thereafter, the Company may terminate your employment
without notice, for any reason, by providing you with the greater of: (a) three
(3) weeks' notice for the first year of your employment, plus an additional
three (3) weeks' of notice for every completed year thereafter, to a maximum of
12 weeks (e.g. 2 years of service would result in 6 weeks of base wages; 3
years' of service would result in 9 weeks of base wages); or (b) your minimum
entitlement to notice, pay in lieu of notice and





EMPLOYEE INITIALS                              



--------------------------------------------------------------------------------

statutory severance pay, if applicable, or any other entitlement as required
under the ESA.

For certainty, such notice may be provided as working notice or pay in lieu of
notice, or a combination thereof, at the Company's sole discretion. Note that if
you are solely provided with working notice, statutory severance pay, if any,
shall be provided to you at the end of such working notice period.

In either case of (a) or (b) in this Section, benefits shall be continued for
the minimum period required under the ESA. For certainty, any such payments
contemplated in this Section shall be inclusive of the notice required by the
ESA and/or pay in lieu of such notice, or statutory severance pay (if any) owing
under the ESA.

You agree that such notice is reasonable and that no further notice or other
payments or compensation or entitlements are owing to you under contract,
statute or common law.  In no circumstance will you receive less than any
amounts or other benefits or entitlements owing to you under the ESA.

Change of Control/Termination without Cause

In the event that the Company terminates your employment in the first year
without cause, the Company will be required to pay you an amount equal to 12
(twelve) months’ base salary. No notice or severance payment is required for
termination with cause at any time.



Change of Control is defined as a situation whereby 60% control of the Company
changes ownership to an outside party not currently representing ownership. For
the sake of clarity, change of control will not be deemed where the current
shareholders take the company private, or where one shareholder sells their
ownership stake to another existing shareholder. For greater certainty,
financing transactions completed in the ordinary course of business where 60% or
more of the Company’s current stock is issued does not constitute a change of
control.



In the event that a Change of Control occurs, and the Company terminates your
employment without cause, the Company will be required to pay you an amount
equal to eighteen months’ (18 months’) base salary plus bonus and full vesting
stock.

Release of Claims

You further agree that any payment or other benefit or entitlement that the
Company's provides to you under the "Termination by the Company With Notice"
provision that is greater than your entitlements under the ESA shall be provided
in exchange for you executing a release within five (5) days of the termination
date in the form attached as Schedule "D". If you do not wish to sign the
release you shall be provided with your minimum entitlements under the ESA as
set out above and this shall be your maximum entitlement under the ESA, contract
or common law.





EMPLOYEE INITIALS                              



--------------------------------------------------------------------------------

Compliance with Ontario Legislation

Nothing in this Agreement is intended to conflict with the ESA.  In the event of
a conflict between any provision or language in this Agreement and the ESA, such
ESA shall govern.

You agree that you have received a copy of the ESA Poster.

The Company provides accommodations for employees with disabilities. If you
require a specific accommodation because of a disability or medical need, please
contact Carmen Diges, General Counsel at 647.258.0395 or by e-mail at
cdiges@mcewenmining.com before your start date so that, subject to measures
constituting undue hardship, the appropriate accommodations can be in place
before you begin work.

Paid Administrative Leave

You agree that the Company may place you on a paid administrative leave, in
which case you shall not perform your regular duties, nor attend the Company's
premises, provided that the Company continues to provide your base salary and
benefits and advices you of the reason for such leave. During any period you are
placed on paid administrative leave, you must observe all obligations of
employment and this Agreement (which are not inconsistent with any direction
given). You must also observe all contractual and common law duties owed to the
Company during such period.

Layoff

You agree that the Company has a right to temporarily lay you off from
employment as per the provisions of the ESA.

Deductions and Withholdings

Any payments made to Employee under this Agreement shall be subject to
applicable deductions and statutory withholdings.

Severability

If any court of competent jurisdiction renders any provision or section of this
Agreement unenforceable, such unenforceability shall not affect the
enforceability of any other provision or section of this Agreement.

Entire Agreement

This Agreement, inclusive of the Schedules, supersedes any and all other
agreements, whether oral or in writing, between the parties with respect to your
employment with the Company.  

Governing Law

This Agreement is governed by the laws of the Province of Ontario and you agree
to the non-exclusive jurisdiction of the courts of the Province of Ontario in
relation to this Agreement.

Currency

Unless otherwise specified, all currency in this Agreement shall be in CAD.

Confidentiality and Intellectual Property

As highlighted in the offer letter, attached, this Agreement is conditional upon
you agreeing to and abiding by the "Confidentiality and Intellectual Property
Information Agreement" attached hereto as Schedule "C."  

Legal Advice

If you are uncertain about the contents this Agreement, you should seek
independent legal advice.







EMPLOYEE INITIALS                              



--------------------------------------------------------------------------------

SCHEDULE "B"



SUMMARY OF ROLE AND KEY RESPONSIBILITIES



Responsible for overseeing all the finance and accounting functions including
monthly financial reporting and analysis, budgeting and forecasting, cost
accounting, cash flow management and assist with corporate business planning and
strategy.



SKILLS AND QUALIFICATIONS:

·

Demonstrates professionalism and adheres to best management practices

·

Works directly with the President/COO & CEO, in conjunction with the Board of
Directors, to provide leadership in setting the Company’s strategic and annual
operating plan

·

Complies and works in accordance with the Quality System (Quality Manual,
Standard Operating Procedures and Test Methods)

·

Directly involved in the preparation of monthly and quarterly financial
statements, consolidations and ancillary reports for McEwen Mining

·

Manages the Company’s budgetary planning process

·

Periodically evaluates and monitors the Company’s corporate tax position and
develops tax strategies that manage exposure and/or leverage current and pending
tax legislation. Assesses tax implications of material transactions and provides
recommendations for structure to the Board of Directors, shareholders and/or the
executive team, as appropriate

·

Oversees year end audit for the Company

·

Supports operating dividisons with special projects (i.e. cost analysis, project
costing, revenue forecasting, and monthly reporting)

·

Ensures compliance with all tax jurisdictions, which may include coordination of
audits and inquiries by federal, provincial and local regulatory agencies in
multiple countries

·

Ensures all fixed asset transactions are accounted for In accordance with
established policies and generally accepted accounting principles

·

Assumes responsibilities for the planning, development, and implementation of
effective accounting strategies, policies and procedures. Ensures that policies
are in accordance with evolving regulations, legal requirements and industry
trends

·

Prepares and delivers financial reports at the Board of Directors’ meetings

·

Establishing, implementing and monitoring accounting systems, policies and
procedures, and other internal control documentation for the Company

·

Implements and maintains internal controls and procedures consistent with
corporate mandate

·

Managed multiple operations simultaneously

·

Capital markets experience – capital raising

·

Persuasive presenter

·

Good problem solver



QUALIFICATIONS:







--------------------------------------------------------------------------------

Education:



·

Bachelors’ degree or diploma in finance or accounting combined with a CPA
designation along with ongoing leadership development programs

·

A Masters in Business Administration is preferred



EMPLOYEE INITIALS                              









--------------------------------------------------------------------------------

SCHEDULE "C"



Employee Covenants

Confidentiality and Intellectual Property Agreement



In consideration of employment with McEwen Mining Inc. (the "Company"), Anna
Ladd-Kruger (the "Employee") and for other payments and benefits provided, the
sufficiency of which is acknowledged by the Employee, the Employee agrees and
covenants as follows:



1.

Employment with the Company will give the Employee access to intellectual and
confidential information belonging to the Company, its customers, its suppliers
and others (the confidential information is collectively referred to in this
Agreement as "Confidential Information"). Confidential Information includes
records, data, materials and information and copies thereof and all information
relating to any properties, procedures, suppliers, services, personnel, policies
and practice, cost and expense structure, business, prospects and
business/organizational opportunities and plans of the Company and all financial
information and other information or disclosure relating to the business and
affairs of the Company. Confidential Information does not include information
that at the time it was received was in the public domain, was disclosed to the
Employee through no fault of the Employee, was legitimately known to Employee
prior to disclosure, or is required by law to be disclosed.



2.

The Employee covenants and agrees that the Company shall solely and exclusively
own all right, title and interest in, and to, all "Intellectual Property", which
is defined as follows: all intellectual and industrial property and rights
therein, whether or not registered or registrable, and all registrations,
applications, divisional, extensions, and reissues therefor, including without
limitation all works in which copyright subsists or may subsist, derivative
works, computer software, moral rights, designs, industrial designs,
Confidential Information, as defined above, trademarks and trade names including
all goodwill associated therewith, patents, discoveries, improvements,
inventions and integrated circuit topographies, specifically developed, created,
produced or contributed to by the Employee at any time, pursuant to this
Agreement. The Employee hereby assigns all Intellectual Property to the Company.
The Employee further agrees to sign and deliver to the Company all documents the
Company may reasonably require to confirm or evidence such assignment and the
Company's ownership of the Intellectual Property, when and as requested by the
Company. The Employee agrees to waive, and hereby waives, any and all moral
rights or rights of a similar nature which the Employee has or in the future may
have (including in Intellectual Property which may come into existence after the
date of this Agreement) in each jurisdiction throughout the world, to the extent
that such rights may be waived in each respective jurisdiction. The Employee
further agrees to sign and deliver to the Company all documents the Company may
reasonably require to confirm or evidence such waiver of the moral rights, when
and as requested by the Company. For clarity, the Employee acknowledges that the
Company and its affiliates and licensees have the unlimited right to use (or not
to use) the Intellectual Property and all elements thereof, including the right
to edit, change, distort, transpose and otherwise modify the Intellectual
Property in any manner and to use the Intellectual Property in association with
any and all goods, services, products and institutions and the Employee shall
waive and hereby waives any right to receive authorship or ownership credit in
connection with any use of the Intellectual Property or elements thereof.



3.

The Employee shall, during and after employment, keep all Confidential
Information and Proprietary Property confidential and shall not use any of it
except for the purpose of carrying out authorized activities on behalf of the
Company.







--------------------------------------------------------------------------------

4.

The Employee covenants and agrees not to make any unauthorized use whatsoever of
or to bring onto the Company's premises for the purpose of making any
unauthorized use whatsoever of any trade secrets, confidential information or
intellectual property of any third party, including without limitation any
trade-marks or copyrighted materials, during the course of employment. The
Employee agrees and represents that employment and the execution of this
Agreement do not and will not breach any agreement to which the Employee is
currently a party or which currently applies to the Employee.



5.

The Employee agrees that the Employee will, if requested from time to time by
the Company, execute such further reasonable agreements as to confidentiality
and intellectual property rights as the Company's customers or suppliers
reasonably required to protect Confidential Information or Intellectual
Property.



6.

Regardless of any changes in position, salary or otherwise, including, without
limitation, termination of the Engagement, unless otherwise stipulated pursuant
to the terms hereof, the Employee will continue to be subject to each of the
terms and conditions of this Agreement and any other(s) executed pursuant to the
preceding paragraph.



7.

The Employee acknowledges that the services provided by the Employee to the
Company are unique. The Employee further agrees that irreparable harm will be
suffered by the Company in the event of the Employee's breach or threatened
breach of any of their obligations under this Agreement, and that the Company
will be entitled to seek, in addition to any other rights and remedies that it
may have at law or equity, a temporary or permanent injunction restraining the
Employee from engaging in or continuing any such breach hereof. Any claims
asserted by the Employee against the Company shall not constitute a defence in
any injunction action, application or motion brought against the Employee by the
Company.



8.

This Agreement is governed by the laws of the Province of Ontario and the
Employee agrees to the non-exclusive jurisdiction of the courts of the Province
of Ontario in relation to this Agreement.



9.

If any court of competent jurisdiction renders any provision or section of this
Agreement unenforceable, such unenforceability shall not affect the
enforceability of any other provision or section of this Agreement.



IN WITNESS WHEREOF the Company has caused this Agreement to be executed as of
the ___ day of _________________, 2020.







SIGNED, SEALED AND DELIVERED

    

)

    



In the presence of:



)









)



Anna Ladd-Kruger





)





Witness



)









--------------------------------------------------------------------------------